Mr. Justice Dickey delivered the opinion of the Court: Assuming that the judgment under which this sale for taxes was made may be inquired into, it is not perceived that equity requires that appellant should be shorn of his rights under the purchase to any greater extent than in so far as they are affected by the amount of taxes erroneously included in the judgment. On that hypothesis the decree ought to have been that complainants be allowed to redeem from the sale by paying the redemption money allowed by the statute had the judgment and sale been for the proper amount of taxes, which can be readily ascertained by deducting the erroneous tax from the amount of the judgment. It does not seem just, either, that under the circumstances the purchaser at a tax sale ought to be compelled to pay the costs of this suit. It is not shown that complainants did not in fact know that the suit for taxes was pending. For aught that appears in this record these complainants had full knowledge of the pendency of the proceedings for the collection of the taxes due on their .land. They failed to pay the taxes which were properly assessed. They were first at fault. They lay by without objection, and permitted the judgment for the taxes, embracing the erroneous tax, to be entered, and permitted the complainant in good faith to purchase, on the faith of that judgment. They did not, before beginning this suit, offer to pay the amount of redemption money which would have been necessary had the erroneous taxes not been included in the judgment. If they wish the aid of a court of equity to relieve them from the injury they are about to suffer, they ought to treat that as having been done which ought to have been done. To permit parties with full knowledge to lie by, neglect to pay the true amount of their taxes, neglect to assert their objections when judgment is sought against their land, having a full opportunity to do so, and, after another has invested his money on the faith of such judgment, to come into a court of chancery, and escape by paying, at this late day, simply the taxes which they ought to have paid, and six per cent interest thereon, would be to invite men to omit to pay their taxes, and to speculate, without danger of losing their land, upon the chances of showing some erroneous tax embraced in the judgment for taxes. Public policy demands that this should not be. The judgment of the Appellate Court is therefore reversed, and the cause remanded for further proceedings not inconsistent with this opinion. Judgment reversed.